18-13584-shl       Doc 5      Filed 11/19/18       Entered 11/19/18 13:38:17             Main Document
                                                  Pg 1 of 26


WILMER CUTLER PICKERING
 HALE AND DORR LLP
Andrew N. Goldman
Nancy L. Manzer
Benjamin W. Loveland (pro hac vice pending)
Christopher D. Hampson (pro hac vice pending)
7 World Trade Center
250 Greenwich Street
New York, New York 10007
Telephone:    (212) 230-8800
Facsimile:    (212) 230-8888

Proposed Counsel to the Debtors
and Debtors in Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                         )
    In re:                                               )   Chapter 11
                                                         )
    COLLECTIVE, INC., et al.,                            )   Case No. 18-_____ (___)
                                                         )
                                   Debtors. 1            )   (Joint Administration Requested)
                                                         )
                                                         )

              DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING
                  DEBTORS TO FILE CONSOLIDATED LIST OF 30 LARGEST
                   UNSECURED CREDITORS; (II) WAIVING THE MATRIX
               REQUIREMENTS; (III) AUTHORIZING DEBTORS TO ESTABLISH
             PROCEDURES FOR NOTIFYING CREDITORS OF COMMENCEMENT
             OF CASES; (IV) ESTABLISHING REQUIREMENTS FOR FILING AND
                SERVING NOTICES, MOTIONS AND OTHER PAPERS FILED IN
             THESE CHAPTER 11 CASES; AND (V) GRANTING RELATED RELIEF




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Collective, Inc. (2024) and CME Co-Op, LLC (N/A). The location of the Debtors’
corporate headquarters and the Debtors’ service address is: 72 Madison Ave, 3rd Floor, New York, NY 10016.
18-13584-shl     Doc 5    Filed 11/19/18     Entered 11/19/18 13:38:17         Main Document
                                            Pg 2 of 26


       Collective, Inc. and CME Co-Op, LLC, as debtors and debtors in possession in the

above-captioned chapter 11 cases (collectively, the “Debtors”), by and through their

undersigned counsel, hereby submit this Debtors’ Motion for Entry of an Order (i) Authorizing

Debtors to File Consolidated List of 30 Largest Unsecured Creditors; (ii) Waiving the Matrix

Requirements; (iii) Authorizing Debtors to Establish Procedures for Notifying Creditors of

Commencement of Cases; (iv) Establishing Requirements for Filing and Serving Notices,

Motions and Other Papers Filed in these Chapter 11 Cases; and (v) Granting Related Relief (the

“Motion”), and respectfully state as follows:

                                JURISDICTION AND VENUE

       1.      The United States Bankruptcy Court for the Southern District of New York (the

“Court”) has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and 1334, and the

Amended Standing Order of Reference from the United States District Court for the Southern

District of New York dated January 31, 2012. This matter is a core proceeding within the

meaning of 28 U.S.C. § 157(b), and the Court may enter a final order consistent with Article III

of the United States Constitution.

       2.      The statutory predicates for the relief sought herein are sections 105(a), 342(a),

and 521(a)(1) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (as amended or

modified, the “Bankruptcy Code”), rules 1007, 1015(c), 2002 and 9007 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and rule 1007-1 of the Local Bankruptcy

Rules for the Southern District of New York (the “Local Bankruptcy Rules”).

       3.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                 GENERAL BACKGROUND

       4.      On the date hereof (the “Petition Date”), the Debtors commenced voluntary cases

under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”). The Debtors continue to


                                                 2
18-13584-shl      Doc 5     Filed 11/19/18     Entered 11/19/18 13:38:17         Main Document
                                              Pg 3 of 26


operate their business and manage their properties as debtors-in-possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code.

       5.       No trustee, examiner, or statutory committee of creditors has been appointed in

these Chapter 11 Cases.

       6.       Additional information regarding the Debtors’ business operations, corporate and

capital structure, and the circumstances leading to the commencement of these Chapter 11 Cases

is set forth in the Declaration of Kerry Bianchi Pursuant to Rule 1007-2 of the Local Bankruptcy

Rules for the Southern District of New York, sworn to on the date hereof (the “Bianchi

Declaration”), which has been filed with the Court contemporaneously herewith and is

incorporated by reference herein.

                                      RELIEF REQUESTED

       7.       By this Motion, the Debtors request entry of an order (a) authorizing the Debtors

to file a consolidated list of the creditors holding the thirty (30) largest unsecured claims; (b)

waiving the requirement that the creditor list be filed in the “matrix” format and extending the

deadline until as soon as practicable, but no sooner than fourteen (14) days after the Petition

Date; (c) authorizing the Debtors to implement certain procedures (the “Notice Procedures”) for

providing notice to creditors of the commencement of these Chapter 11 Cases (the

“Commencement Notice”) and of a meeting of creditors or equity security holders pursuant to

section 341 of the Bankruptcy Code (the “341 Meeting Notice”), substantially in the form

attached to the order as Exhibit 1; and (d) establishing requirements for filing and serving

notices, motions, and other papers filed in these Chapter 11 Cases (the “Filing and Service

Procedures”).

       8.       A proposed form of order granting the relief requested herein is attached hereto as

Exhibit A (the “Proposed Order”).


                                                  3
18-13584-shl      Doc 5     Filed 11/19/18     Entered 11/19/18 13:38:17          Main Document
                                              Pg 4 of 26


                                       BASIS FOR RELIEF

A.      Background to Motion

        9.      Under the Bankruptcy Rules and the Local Bankruptcy Rules, each chapter 11

debtor must file with its voluntary petition a list setting forth the names, addresses and claim

amounts of those creditors, excluding insiders, holding the twenty (20) largest unsecured claims

in the debtor’s case (a “Top 20 List”). See Fed. R. Bankr. P. 1007(d).

        10.     Section 521(a) of the Bankruptcy Code, Bankruptcy Rule 1007(a)(1), and Local

Bankruptcy Rule 1007-1(a) (collectively, the “Notice Rules”) require a debtor in a voluntary

chapter 11 case to file a list containing the name and complete address of each creditor. These

rules set forth a number of requirements (collectively, the “Matrix Requirements”) that, among

other things, require creditor lists filed with the Court to follow a particular format and be filed

individually by each debtor.

        11.     Bankruptcy Rule 2002(a)(1) also provides that the Clerk of Court (“Clerk”), or

other person directed by the court, must give the debtor, the United States Trustee (“U.S.

Trustee”), all creditors, and any indenture trustee at least 21-days’ notice by mail of the meeting

of creditors under Section 341 of the Bankruptcy Code. Bankruptcy Rule 2002(f)(1) also

provides that notice of “the order for relief” shall be sent by mail to all creditors.

        12.     Concurrently herewith, the Debtors have filed a motion to retain and employ Epiq

Corporate Restructuring, LLC (“Epiq”) as the noticing agent (the “Noticing Agent”) in these

Chapter 11 Cases. The Debtors have furnished, or will furnish as soon as practicable after the

Petition Date, the Noticing Agent with the names and contact information of parties in interest to

these cases. The Noticing Agent has begun and will continue to compile a list of parties in

interest in electronic format (the “Creditor List”). The Creditor List is in a format ordinarily

used by the Noticing Agent and may not comply with all or some of the various filing


                                                   4
18-13584-shl     Doc 5     Filed 11/19/18     Entered 11/19/18 13:38:17         Main Document
                                             Pg 5 of 26


requirements. The information provided to the Noticing Agent will, however, substantially

mirror the requirements of Bankruptcy Rule 1007(a).

       13.     The Debtors propose that the Noticing Agent send the Commencement Notice to

all of the Debtors’ creditors on the Creditor List, all equity security holders, and any other person

entitled to receive notice of the commencement of these Chapter 11 Cases. To ensure the

availability of a current master mailing list to all parties in these Chapter 11 Cases, the Debtors

propose to provide, through the Noticing Agent, an updated Creditor List to the Clerk in

electronic format on a regular basis.

B.     The Court Should Authorize the Debtors to File a Single Consolidated Top 30 List

       14.     The purpose of the Top 20 List is to enable the Clerk and the U.S. Trustee to

identify creditors so that they can respond to the petition appropriately. See In re Dandy

Doughboy Donuts, Inc., 66 B.R. 457, 458 (Bankr. S.D. Fla. 1986). The Debtors believe that

filing a consolidated list of creditors holding the 30 largest unsecured claims against both of the

Debtors (the “Consolidated Top 30 List”) would better facilitate the U.S. Trustee’s review of

creditors’ claims.

       15.     These Chapter 11 Cases have two Debtors. Collective, Inc. is the sole member of

CME Co-Op, LLC. The Debtors’ initial review has not revealed any significant creditors of

CME Co-Op, LLC. Under these circumstances, a Consolidated Top 30 List provides better

information for the Clerk and the U.S. Trustee than two Top 20 Lists. Indeed, the exercise of

satisfying the literal requirements of Bankruptcy Rule 1007(d) would serve only to frustrate its

intended purpose.

       16.     Accordingly, the Debtors request authority to file the Consolidated Top 30 List in

lieu of filing separate Top 20 Lists for each Debtor. The Debtors believe that such relief is

appropriate under the circumstances for the efficient and orderly administration of these cases.


                                                  5
18-13584-shl      Doc 5     Filed 11/19/18     Entered 11/19/18 13:38:17         Main Document
                                              Pg 6 of 26


C.     The Court Should Waive the Matrix Requirements

       17.     Apart from the shorter list of creditors, the Debtors must provide notice to

hundreds of parties in interest in connection with these Chapter 11 Cases. Because the Debtors

have filed a motion to retain Epiq as their Noticing Agent, it makes most sense for the Creditor

List to take the form normally used by Epiq. Re-formatting the list would impose unnecessary

administrative burdens on the Debtors without any corresponding benefit to the estates.

Additionally, because CME Co-Op, LLC has a minimal number of creditors of its own, the

Debtors request authority to submit a single consolidated Creditor List.

       18.     While the Creditor List must normally be filed on the Petition Date, the Debtors

have had to prepare these Chapter 11 Cases on short notice. The additional time provided by

extending this deadline to the earliest practicable date, but no sooner than fourteen (14) days

from the Petition Date, will reduce the administrative burden on the estates and reduce the risk of

transcription errors. Consequently, the Debtors believe it is in the best interest of their respective

estates and creditors to prepare an unformatted, electronic list of parties in interest maintained by

the Noticing Agent.

D.      The Court Should Authorize the Debtors to Establish Procedures for Notifying
        Creditors of Commencement of Cases

       19.     Bankruptcy Rule 2002(a) provides, in relevant part, that “the clerk, or some other

person as the court may direct, shall give the debtor, the trustee, all creditors and indenture

trustees at least 21 days’ notice by mail of . . . the meeting of creditors under § 341 or § 1104(b)

of the Code.” Fed. R. Bankr. P. 2002(a)(1). Furthermore, Bankruptcy Rule 2002(f) provides

that notice of the order for relief shall be sent by mail to all creditors. Fed. R. Bankr. P. 2002(f).

The Debtors are also required to provide notice of the order for relief and any meeting under




                                                  6
18-13584-shl        Doc 5      Filed 11/19/18       Entered 11/19/18 13:38:17              Main Document
                                                   Pg 7 of 26


section 341 of the Bankruptcy Code (among other notices) to their equity security holders “in the

manner and form directed by the court.” Fed. R. Bankr. P. 2002(d).

        20.      The Debtors request authority for their Noticing Agent to serve the

Commencement Notice, substantially in the form of Official Bankruptcy Form 309F and

attached to the Order as Exhibit 1, to creditors and all other parties in interest in accordance with

Bankruptcy Rules 2002(a) and (f). The Debtors propose that the Noticing Agent serve the

Commencement Notice, any 341 Meeting Notice, and other general notices required to be

transmitted in these cases, by e-mail on those entities entitled to receive such notice pursuant to

Bankruptcy Rule 2002(a) and (f), where the Debtors possess e-mail contact information, and by

regular mail, postage prepaid, otherwise. In any event, because the Debtors do not possess a list

of mailing addresses for their equity security holders, they respectfully request that the Court

authorize the Noticing Agent to serve any general notices required to be transmitted in these

Chapter 11 Cases to the equity security holders by e-mail, to the extent such contact information

is available. 2 As set forth in the Proposed Order, the Debtors propose that any creditor, equity

security holder, or other party in interest who does not wish to receive notices by e-mail may opt

out.

        21.      Bankruptcy Rule 2002(l) permits the Court to order “notice by publication if it

finds that notice by mail is impracticable or that it is desirable to supplement the notice.” Fed. R.

Bankr. P. 2002(l). In addition to mailing the Commencement Notice, the Debtors propose to

publish, as soon as reasonably practicable, the Commencement Notice and any 341 Meeting

Notice, on the website maintained by the Noticing Agent at http://dm.epiq11.com/visto. The



2
         Certain equity holders are former employees whose contact information is not readily available in the
Debtors’ systems. The Debtors will provide them notice as soon as practically possible, along with any other equity
security holders for whom the Debtors do not currently possess contact information.


                                                         7
18-13584-shl     Doc 5     Filed 11/19/18     Entered 11/19/18 13:38:17         Main Document
                                             Pg 8 of 26


Debtors believe that such publication of the Commencement Notice will provide sufficient notice

to persons who do not otherwise receive notice by mail or e-mail.

       22.     These proposed Notice Procedures will ensure that the Debtors’ creditors and

other parties in interest receive prompt notice of the commencement of these Chapter 11 Cases

and the meeting of creditors. Section 105(a) of the Bankruptcy Code empowers the Court to

“issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

of this title.” 11 U.S.C. § 105(a). The Debtors submit that implementation of the Notice

Procedures is appropriate in these Chapter 11 Cases to provide adequate notice and within the

Court’s equitable powers under section 105 of the Bankruptcy Code. The Debtors hereby

request that the Court approve the foregoing as providing sufficient notice of the commencement

of these Chapter 11 Cases.

E.     The Court Should Authorize the Debtors to Establish Procedures for Filing and
       Service in these Chapter 11 Cases

       23.     Additionally, the Debtors request that the Court establish the Filing and Service

Procedures substantially in the form set forth in the Order. The Filing and Service Procedures

establish, among other things, a set of standard parties to receive notice of all motions, a process

by which parties in interest may request notice, and electronic service to any parties for whom

the Debtors have e-mail addresses. Again, as set forth in the Proposed Order, the Debtors

propose that any creditor, equity security holder, or other party in interest who does not wish to

receive notices by e-mail may opt out.

       24.     The relief requested herein is authorized by Bankruptcy Rules 2002(m), 9007, and

1015(c). Bankruptcy Rule 2002(m) provides that “[t]he court may from time to time enter orders

designating the matters in respect to which, the entity to whom, and the form and manner in

which notices shall be sent except as otherwise provided by these rules.” Fed. R. Bankr. P.



                                                 8
18-13584-shl       Doc 5    Filed 11/19/18     Entered 11/19/18 13:38:17        Main Document
                                              Pg 9 of 26


2002(m). Bankruptcy Rule 9007 further provides that “[w]hen notice is to be given under these

rules, the court shall designate, if not otherwise specified herein, the time within which, the

entities to whom, and the form and manner in which the notice shall be given.” Fed. R. Bankr.

P. 9007. Finally, Bankruptcy Rule 1015(c) provides that when two or more cases are being

administered jointly, the Court may enter orders “as may tend to avoid unnecessary costs and

delay.” Fed. R. Bankr. P. 1015(c).

           25.   The relief requested herein is further supported by section 105(a) of the

Bankruptcy Code, which provides, in pertinent part, that “[t]he Court may issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105(a). The Debtors submit that implementation of the Filing and Service Procedures

is appropriate in these Chapter 11 Cases and well within the Court’s equitable powers under

section 105(a) of the Bankruptcy Code.

           26.   The Debtors also submit that approval of the Filing and Service Procedures is in

the best interests of the Debtors and their estates. If implemented, the Filing and Service

Procedures will allow the Debtors and the Court to administer these Chapter 11 Cases efficiently

and economically. By allowing for electronic service (when available and with an opt-out

provision), the Filing and Service Procedures will assist the Debtors in their efforts to preserve

their funds and maximize the value of their estates, thereby benefitting the Debtors and their

estates.

           27.   Based upon the foregoing, the Debtors submit that the relief requested herein is

appropriate and in the best interest of the Debtors and their estates.




                                                  9
18-13584-shl      Doc 5    Filed 11/19/18    Entered 11/19/18 13:38:17          Main Document
                                            Pg 10 of 26


                 WAIVER OF BANKRUPTCY RULES 6004(a) AND 6004(h)

       28.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a)

and that the Debtors have established cause to exclude such relief from the 14-day stay period

under Bankruptcy Rule 6004(h), to the extent applicable.

                             NOTICE AND NO PRIOR REQUEST

       29.     Notice of this Motion has been provided to (i) the Office of the United States

Trustee for Region 2; (ii) the holders of secured claims against the Debtors; (iii) the holders of

the thirty (30) largest unsecured claims against the Debtors (on a consolidated basis); (iv)

counsel to the Prepetition Secured Parties and the Postpetition Secured Parties (as defined in the

Bianchi Declaration); (v) counsel to Zeta Global Holdings Corp., the stalking horse bidder; (vi)

the Internal Revenue Service; (vii) the United States Attorney’s Office for the Southern District

of New York; and (viii) any party that has requested notice pursuant to Bankruptcy Rule 2002

(collectively, the “Notice Parties”). The Debtors submit that such notice is sufficient in view of

the facts and circumstances of these Chapter 11 Cases and that no other or further notice need be

provided.

       30.     No previous request for the relief sought herein has been made by the Debtors to

this or any other court.




                           [Remainder of Page Intentionally Left Blank]




                                                 10
18-13584-shl         Doc 5   Filed 11/19/18    Entered 11/19/18 13:38:17     Main Document
                                              Pg 11 of 26


        WHEREFORE the Debtors respectfully request entry of an order, substantially in the

form attached hereto as Exhibit A, granting the relief requested herein and such other and further

relief as is just.



Dated: November 19, 2018
       New York, New York                      /s/ Andrew N. Goldman
                                               Andrew N. Goldman
                                               Nancy L. Manzer
                                               Benjamin W. Loveland (pro hac vice pending)
                                               Christopher D. Hampson (pro hac vice pending)
                                               WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
                                               7 World Trade Center
                                               250 Greenwich Street
                                               New York, New York 10007
                                               Telephone:    (212) 230-8800
                                               Facsimile:    (212) 230-8888

                                               Proposed Counsel to the Debtors
                                               and Debtors in Possession




                                                 11
18-13584-shl   Doc 5   Filed 11/19/18    Entered 11/19/18 13:38:17   Main Document
                                        Pg 12 of 26


                                        Exhibit A

                                   Proposed Order
18-13584-shl       Doc 5      Filed 11/19/18      Entered 11/19/18 13:38:17              Main Document
                                                 Pg 13 of 26


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           )
 In re:                                                    )   Chapter 11
                                                           )
 COLLECTIVE, INC., et al.,                                 )   Case No. 18-_____ (___)
                                                           )
                                   Debtors. 1              )   (Joint Administration Requested)
                                                           )
                                                           )


      ORDER (I) AUTHORIZING DEBTORS TO FILE CONSOLIDATED LIST
    OF 30 LARGEST UNSECURED CREDITORS; (II) WAIVING THE MATRIX
 REQUIREMENTS; (III) AUTHORIZING DEBTORS TO ESTABLISH PROCEDURES
     FOR NOTIFYING CREDITORS OF COMMENCEMENT OF CASES; (IV)
    ESTABLISHING REQUIREMENTS FOR FILING AND SERVING NOTICES,
     MOTIONS AND OTHER PAPERS FILED IN THESE CHAPTER 11 CASES;
                   AND (V) GRANTING RELATED RELIEF

          Upon the motion of Collective, Inc. and CME Co-Op, LLC, as debtors and debtors-in-

possession in the above-captions chapter 11 cases (collectively, the “Debtors”), 2 pursuant to

sections 105(a), 342(a), and 521(a)(1) of title 11 of the United States Code, 11 U.S.C. §§ 101, et

seq. (as amended or modified, the “Bankruptcy Code”), rules 1007, 1015(c), 2002 and 9007 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rules 1007-1 of the

Local Bankruptcy Rules for the Southern District of New York (the “Local Bankruptcy

Rules”), for entry of an order (i) Authorizing Debtors to File Consolidated List of 30 Largest

Unsecured Creditors; (ii) Waiving the Matrix Requirements; (iii) Authorizing Debtors to

Establish Procedures for Notifying Creditors of Commencement of Cases; (iv) Establishing

Requirements for Filing and Serving Notices, Motions and Other Papers Filed in These Chapter



1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Collective, Inc. (2024) and CME Co-Op, LLC (N/A). The location of the Debtors’
corporate headquarters and the Debtors’ service address is: 72 Madison Ave, 3rd Floor, New York, NY 10016.
2
          Capitalized terms not defined herein have the meanings given to them in the Motion or in the Bianchi
Declaration, as applicable.
                                                       1
18-13584-shl      Doc 5     Filed 11/19/18     Entered 11/19/18 13:38:17           Main Document
                                              Pg 14 of 26


11 Cases; and (v) Granting Related Relief (the “Motion”), all as more fully set forth in the

Motion; and this Court having jurisdiction to consider the Motion and the relief requested therein

in accordance with 28 U.S.C. §§ 157 and 1334, and consideration of the Motion and the relief

requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being

proper before this Court pursuant to 28 U.S.C. §§1408 and 1409; and notice of this Motion

having been given as provided in the Motion, and such notice having been adequate and

appropriate under the circumstances; and it appearing that no other or further notice need be

provided; and this Court having held a hearing to consider the relief requested in the Motion (the

“Hearing”); and upon the Declaration of Kerry Bianchi Pursuant to Rule 1007-2 of the Local

Bankruptcy Rules for the Southern District of New York, filed contemporaneously with the

Motion, the record of the Hearing and all of the proceedings had before this Court; and this Court

having found and determined that the relief sought in the Motion is in the best interests of the

Debtors, their estates, creditors, and all parties in interest, and that the legal and factual bases set

forth in the Motion establish just cause for the relief granted herein; and after due deliberation

and sufficient cause appearing therefore, it is

        ORDERED that the Motion is granted to the extent set forth herein; and it is further

        ORDERED that the following Notice Procedures are approved:

            1. The Debtors are authorized to file a single Consolidated Top 30 List in these

                Chapter 11 Cases, in lieu of each Debtor filing a separate Top 20 List;

            2. The Debtors shall provide a consolidated Creditor List to the Clerk in electronic

                format, in lieu of filing a formatted creditor matrix, and such Creditor List is

                deemed adequate and sufficient. The Debtors shall provide this notice as soon as

                practically possible, but no sooner than fourteen (14) days from the Petition Date.




                                                   2
18-13584-shl          Doc 5   Filed 11/19/18    Entered 11/19/18 13:38:17         Main Document
                                               Pg 15 of 26


                 The Debtors’ noticing agent, Epiq Corporate Restructuring, LLC (the “Noticing

                 Agent”), shall provide an updated Creditor List to the Clerk in electronic format

                 on a regular basis;

            3. The Commencement Notice and 341 Meeting Notice, substantially in the form

                 annexed hereto as Exhibit 1, is approved;

            4. The Debtors, through the Noticing Agent, are authorized to serve general notices

                 required to be transmitted in these Chapter 11 Cases via e-mail where such

                 contact information is available and via first class mail where it is not, including

                 without limitation the Commencement Notice to those parties entitled to receive

                 such notices. The Debtors, through the Noticing Agent, are also authorized to

                 serve general notices required to be transmitted in these Chapter 11 Cases to their

                 equity security holders by e-mail. Any creditor, equity security holder, or other

                 party in interest entitled to receive such notices who does not wish to receive

                 notice by e-mail may notify the Noticing Agent and provide a mailing address,

                 and the Noticing Agent will thereafter serve notices on that creditor, equity

                 security holder, or other party in interest by first class mail. The Debtors shall

                 cause the Commencement Notice to be published on the website maintained by

                 the Noticing Agent at http://dm.epiq11.com/visto/. The foregoing shall constitute

                 sufficient notice of the commencement of these Chapter 11 Cases and any

                 meeting of creditors under section 341 of the Bankruptcy Code

; and it is further

        ORDERED that the following Filing and Service Procedures are approved:




                                                   3
18-13584-shl     Doc 5     Filed 11/19/18     Entered 11/19/18 13:38:17            Main Document
                                             Pg 16 of 26


         1. The Noticing Agent is authorized to establish a case website available at

               http://dm.epiq11.com/visto (the “Case Website”), where, among other things, key

               dates and information about the Debtors’ Chapter 11 Cases will be posted;

         2. All documents filed in the Debtors’ Chapter 11 Cases, including, but not limited

               to, all notices, motions, applications, other requests for relief, all briefs,

               memoranda, affidavits, declarations, and other documents filed in support of such

               papers seeking relief (collectively, the “Pleadings”), objections or responses to

               Pleadings (the “Objections”), and replies thereto (the “Replies” and, together

               with the Pleadings and the Objections, the “Documents”) shall be filed

               electronically with this Court on the docket of In re Collective, Inc., et al., Ch. 11

               Case No 18-[_____] (___) (the “Docket”), pursuant to this Court’s General Order

               M-399 (available at http://www.nysb.uscourts.gov/sites/default/files/m399.pdf),

               by users of this Court’s case filing system in searchable portable document format

               (“PDF”), Microsoft Word, or any other Windows-based word processing format;

         3. All Documents shall be served, in the manner described herein, on (i) the

               Chambers of the Honorable [____] (“Chambers”), United States Bankruptcy

               Court for the Southern District of New York, One Bowling Green, New York,

               New York 10004; (ii) the Debtors, c/o Collective, Inc., 72 Madison Ave., 3rd

               Floor, New York, NY 10016 (Attn: Kerry Bianchi and Michelle Nathan); (iii)

               Wilmer Cutler Pickering Hale and Dorr, LLP, as counsel for the Debtors, 7 World

               Trade Center, 250 Greenwich Street, New York, NY 1007 (Attn: Andrew

               Goldman, Esq. and Benjamin Loveland, Esq.); (iv) the Office of the United States

               Trustee for Region 2 (the “U.S. Trustee”), 201 Varick Street Suite 1006, New




                                                   4
18-13584-shl     Doc 5     Filed 11/19/18    Entered 11/19/18 13:38:17          Main Document
                                            Pg 17 of 26


               York, NY 10014; (v) Troutman Sanders LLP, as counsel to the Prepetition

               Secured Parties and the Postpetition Secured Parties (as defined in the Bianchi

               Declaration), 875 Third Avenue, New York, NY 10022 (Attn: Brett D. Goodman,

               Esq.), 600 Peachtree Street, NE, Suite 3000, Atlanta, GA 30308 (Attn: Harris B.

               Winsberg, Esq. and Matthew F. Roberts, Esq.); (vi) Manatt, Phelps & Phillips,

               LLP, as counsel to Zeta Global Holdings Corp., the stalking horse bidder, 1050

               Connecticut Ave., NW, Suite 600, Washington, DC 20036 (Attn: Douglas C.

               Boggs, Esq. and Alan M. Noskow, Esq.); (vii) counsel to the statutory committee

               of unsecured creditors appointed in these Chapter 11 Cases, if such a committee is

               appointed (the “Creditors Committee”); (viii) counsel to any other statutory

               committee appointed in these Chapter 11 Cases ((i) through (viii) collectively, the

               “Standard Notice Parties”); and (ix) any person or other entity known to have a

               particularized interest in the subject matter of a certain Document (each, an

               “Affected Party”);

         4.    Any creditor, equity interest holder, or party in interest that wishes to receive

               notice in the Debtors’ Chapter 11 Cases and is not otherwise entitled to notice

               pursuant to these Filing and Service Procedures shall file a notice of appearance

               (a “Notice of Appearance”) and request for service of papers in accordance with

               Bankruptcy Rules 2002 and 9010(b) and these Filing and Service Procedures.

               The Notice of Appearance shall include the following: (i) the requesting party’s

               name and address; (ii) the name of the client, if applicable; (iii) the requesting

               party’s telephone number; (iv) the requesting party’s e-mail address for service by

               electronic transmission; (v) the requesting party’s address for service by U.S.




                                                 5
18-13584-shl     Doc 5     Filed 11/19/18    Entered 11/19/18 13:38:17         Main Document
                                            Pg 18 of 26


               mail, hand delivery and/or overnight delivery; and (vi) the requesting party’s

               facsimile number for service by facsimile. Notwithstanding Bankruptcy Rules

               2002 and 9010(b), no request for service filed in the Debtors’ Chapter 11 Cases

               shall have any effect unless the foregoing requirements are satisfied. Any

               individual or entity that does not maintain and cannot practicably obtain an e-mail

               address must include in its Notice of Appearance a certification stating the same.

               Notice will be provided to these individuals or entities by U.S. mail, overnight

               delivery, or facsimile, at the Debtors’ discretion;

         5. The Noticing Agent shall maintain a master service list (the “Master Service

               List”), which shall include the Standard Notice Parties and all persons and entities

               that have filed a Notice of Appearance pursuant to Bankruptcy Rules 2002 and

               9010(b) and the Filing and Service Procedures (the “Rule 2002 Parties”). The

               Master Service List shall contain addresses, facsimile numbers, and e-mail

               addresses. The Noticing Agent shall use reasonable efforts to update the Master

               Service List as often as practicable, but in no event less frequently than every

               thirty (30) days. The Noticing Agent shall provide a copy of the most up-to-date

               version of the Master Service List to any party in interest requesting a copy of the

               same and a copy of the Master Service List shall be posted on the Case Website

               commencing as of the date that is ten (10) days from the date hereof.

         6. Pleadings and Objections must be served on the Master Service List and any

               Affected Parties. Replies and Documents filed in adversary proceedings are not

               required to be served on the Rule 2002 Parties.




                                                 6
18-13584-shl     Doc 5     Filed 11/19/18     Entered 11/19/18 13:38:17           Main Document
                                             Pg 19 of 26


         7. The proceedings with respect to which notice is limited to the Master Service List

               shall include all matters covered by Bankruptcy Rule 2002, with the express

               exception of the following: (i) notice of (a) a meeting of creditors pursuant to

               section 341 of the Bankruptcy Code, (b) the time fixed for filing proofs of claim

               pursuant to Bankruptcy Rule 3003(c), and (c) the time fixed for filing objections

               to, and the hearings to consider, approval of a disclosure statement and a chapter

               11 plan; and (ii) notice and transmittal of ballots for accepting or rejecting a

               chapter 11 plan, which notices would be given in accordance with Bankruptcy

               Rule 2002 and other applicable Bankruptcy Rules, unless otherwise ordered by

               this Court or otherwise prescribed by the Bankruptcy Code. Pleadings related to a

               compromise or settlement must be served on the Master Service List and any

               Affected Parties, but need not be served on all creditors. Pleadings related to the

               abandonment or disposition of property must be served on the Master Service List

               and any Affected Parties, but need not be served on all creditors and indenture

               trustees, unless such Pleadings seek the abandonment or disposition of

               substantially all of the Debtors’ property;

         8. The Debtors shall serve the Standard Notice Parties and the Affected Parties by e-

               mail where such contact information is available to them. Any creditor, equity

               security holder, or other party in interest entitled to receive such notices who does

               not wish to receive notice by e-mail may notify the Noticing Agent and provide a

               mailing address, and the Noticing Agent will thereafter serve notices on that

               creditor, equity security holder, or other party in interest by first class mail.   All

               other parties shall serve the Standard Notice Parties and the Affected Parties by




                                                  7
18-13584-shl     Doc 5     Filed 11/19/18    Entered 11/19/18 13:38:17          Main Document
                                            Pg 20 of 26


               U.S. mail, overnight delivery, hand delivery, or, with the exception of this Court

               and the U.S. Trustee, facsimile;

         9. Any of the Standard Notice Parties and the Affected Parties may request service

               by e-mail or consent to service by e-mail, and if such request is made or such

               consent is given, such parties may be served by e-mail in accordance with the

               Filing and Service Procedures;

         10. Parties shall be authorized to serve all Documents on the Rule 2002 Parties by e-

               mail;

         11. All Documents served by e-mail shall include access to an attached file containing

               the entire Document, including the proposed form(s) of order and any exhibits,

               attachments, and other relevant materials, in PDF format, readable by Adobe

               Acrobat or an equivalent program. Notwithstanding the foregoing, if a Document

               cannot be annexed to an e-mail (because of its size, technical difficulties, or

               otherwise), the Debtors may, in their sole discretion (i) serve the entire Document

               by U.S. Mail or overnight delivery, including the proposed form(s) of order and

               any exhibits, attachments, and other relevant materials, or (ii) e-mail the parties

               being served and include a notation that the Document cannot be annexed and

               will be (a) mailed if requested, or (b) posted on the Case Website;

         12. Service by e-mail shall be effective as of the date the Document is sent to the e-

               mail address provided by a party. If service is made by e-mail, the Debtors shall

               not be required to serve a paper copy of Documents on interested parties and e-

               mail service shall satisfy this Court’s rules for service;




                                                  8
18-13584-shl          Doc 5   Filed 11/19/18    Entered 11/19/18 13:38:17           Main Document
                                               Pg 21 of 26


            13. If a party entitled to notice of a Pleading has opted out of service by e-mail, the

                 party shall be served by U.S. mail, overnight delivery, facsimile, or hand delivery;

                 the choice of the foregoing being in the Debtors’ sole discretion;

            14. Upon the completion of noticing any particular matter, the party seeking relief

                 shall file with this Court within three (3) business days either an affidavit of

                 service or a certification of service attaching the list of parties that received

                 notice, provided that parties shall not be required to serve the affidavits of service

                 on such recipients.

; and it is further

        ORDERED that the Debtors shall satisfy the requirement under section 521(a)(1) of the

Bankruptcy Code, Bankruptcy Rule 1007(a)(1) and Local Bankruptcy Rule 1007-1 that the

Creditor List be filed with the Court with the Debtors’ chapter 11 petitions by furnishing the

Creditor List to the Noticing Agent as soon as practicable after the Court enters an order

authorizing the Debtors to retain the Noticing Agent; and it is further

        ORDERED that the Notice Procedures and the Filing and Service Procedures set forth

herein and in the Motion satisfy Bankruptcy Rule 6004(a) and the Debtors have established

cause to exclude such relief from the 14-day stay period under Bankruptcy Rule 6004(h), to the

extent applicable; and it is further

        ORDERED that the requirements set forth in Local Bankruptcy Rule 9013-1(b) are

satisfied by the contents of the Motion; and it is further



                                       [Continued on Next Page]




                                                    9
18-13584-shl      Doc 5    Filed 11/19/18    Entered 11/19/18 13:38:17        Main Document
                                            Pg 22 of 26




        ORDERED that the Debtors are authorized to take all action necessary to carry out this

Order; and it is further

        ORDERED that this Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation and/or enforcement of this Order.




Dated: _____________, 2018
       New York, New York


                                             UNITED STATES BANKRUPTCY JUDGE




                                                10
18-13584-shl   Doc 5   Filed 11/19/18    Entered 11/19/18 13:38:17   Main Document
                                        Pg 23 of 26




                                        Exhibit 1

                               Commencement Notice
18-13584-shl           Doc 5    Filed 11/19/18        Entered 11/19/18 13:38:17                Main Document
                                                     Pg 24 of 26


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                             )
    In re:                                                   )   Chapter 11
                                                             )
    COLLECTIVE, INC., et al.,                                )   Case No. 18-_____ (___)
                                                             )
                                      Debtors.1              )   (Jointly Administered)
                                                             )
                                                             )
1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Collective, Inc. (2024) and CME Co-Op, LLC (N/A). The location of the Debtors’ corporate
headquarters and the Debtors’ service address is: 72 Madison Ave, 3rd Floor, New York, NY 10016.


                               Notice of Chapter 11 Bankruptcy Case

For each of the Debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An
order for relief has been entered.

This notice has important information about the cases for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines. Read all pages carefully.

The filing of these cases imposed an automatic stay against most collection activities. This means that creditors
generally may not take action to collect debts from the Debtors or their property. For example, while the stay is in
effect, creditors cannot sue, asset a deficiency, repossess property, or otherwise try to collect from the Debtors.
Creditors cannot demand repayment from the Debtors by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney’s fees.

Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt
excepted from discharge may be required to file a complaint in the bankruptcy clerk’s office within the deadline
specified in this notice. (See line 11 below for more information.)

To protect your rights, consult an attorney. All documents filed in the cases may be: (i) inspected at the bankruptcy
clerk’s office at the address listed below or through PACER (Public Access to Court Electronic Records) at
www.pacer.gov, or (ii) obtained by contacting the Debtors’ noticing agent Epiq Corporate Restructuring, LLC
(“Epiq”) by phone at (212) 225-9200 (for callers in the United States or international callers), or at
https://dm.epiq11.com/visto.

The staff of the Bankruptcy Clerk’s Office and Epiq cannot give legal advice.

    1.       Each Debtor’s Full Name           EIN                                                 Case Number

    Collective, Inc.                           XX-XXXXXXX                                          18-________
    CME Co-Op, LLC                             N/A                                                 18-________
18-13584-shl     Doc 5       Filed 11/19/18       Entered 11/19/18 13:38:17                  Main Document
                                                 Pg 25 of 26


 2.    All other names used by the Debtor(s) in the last 8 years
       Visto; Visto Hub; Visto The Ad Hub; Visto By Collective; Collective Europe; C Collective The
       Audience Engine; The Audience Engine; Collective Media; Collective Desk; Collective Video;
       Collective Network; Compass IQ; Compass By Collective; AMP; Web TV; Personifi; All Front;
       Wherevertising; Life Is But A Screen; TV Accelerator; Advertising Should Be A Deviceful Experience;
       Causal Attribution

 3.    Address: 72 Madison Ave, 3rd Floor, New York, NY 10016
 4.    Debtors’ attorney                                   Debtors’ noticing agent (for court
       Wilmer Cutler Pickering                             documents and case information inquiries)
       Hale and Dorr, LLP
       7 World Trade Center                                If by First Class Mail:
       250 Greenwich Street                                Collective, Inc. Claims Processing Center
       New York, NY 10007                                  c/o Epiq Corporate Restructuring, LLC
       Andrew Goldman                                      P.O. Box 4420
       Telephone: (212) 230-8800                           Beaverton, OR 97076-4419
       E-mail: andrew.goldman@wilmerhale.com
                                                           If by Hand Delivery or Overnight Mail:
                                                           Collective, Inc. Claims Processing Center
                                                           c/o Epiq Corporate Restructuring, LLC
                                                           10300 SW Allen Blvd.
                                                           Beaverton, OR 97005

                                                                Case website: http://dm.epiq11.com/visto
 5.    Bankruptcy clerk’s office: One Bowling Green, New York, NY 10004. Hours open: 8:30 a.m. – 5:00
       p.m. Contact phone: (212) 668-2870. Clerk of the Bankruptcy Court: Vito Genna.
       Documents in these cases may be filed at this address. You may inspect all records filed in these cases at
       the Bankruptcy Court Clerk’s office or online at www.pacer.gov.

 6.    Meeting of creditors: The Debtors’ representative must attend the meeting to be questioned under oath.
       Creditors may attend but are not required to do so.

       Time and Date to be Determined                                                 Location:
       The meeting may be continued or adjourned to a later date.                     [_______________]
       If so, the date will be on the court docket.                                   [_______________]

 7.    Proof of claim deadline. The deadline for filing proofs of claim has not been set. If a deadline is set,
       the court will send you another notice at a later time.

       A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be
       obtained at www.uscourts.gov or any bankruptcy clerk’s office.

       Your claim will be allowed in the amount scheduled unless:

                    •    your claim is designated as disputed, contingent or unliquidated;
                    •    you file a proof of claim in a different amount; or
                    •    you receive another notice.

       If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
       must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a
       plan. You may file a proof of claim even if your claim is scheduled.

       You may review the schedules at the bankruptcy clerk’s office or online at www.pacer.gov.
18-13584-shl     Doc 5       Filed 11/19/18        Entered 11/19/18 13:38:17                   Main Document
                                                  Pg 26 of 26


       Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
       proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer
       can explain. For example, a secured creditor who files a proof of claim may surrender important
       nonmonetary rights, including the right to a jury trial.

 8.    Exception to discharge               If § 523(c) applies to your claim and you seek to have it excepted
       deadline                             from discharge, you must start a judicial proceeding by filing a
                                            complaint by the deadline stated below.
       The bankruptcy clerk’s office
       must receive a complaint and         Deadline for filing the complaint:
       any required filing fee by the
       following deadline.                  Notice of deadline will be sent at a later time.

 9.    Creditors with a foreign             If you are a creditor receiving notice mailed to a foreign address,
       address                              you may file a motion asking the court to extend the deadlines in
                                            this notice. Consult an attorney familiar with United States
                                            bankruptcy law if you have any questions about your rights in these
                                            cases.

 10.   Filing a Chapter 11                  Chapter 11 allows debtors to reorganize or liquidate according to a
       bankruptcy case                      plan. A plan is not effective unless the court confirms it. You may
                                            receive a copy of the plan and a disclosure statement telling you
                                            about the plan, and you may have the opportunity to vote on the
                                            plan. You will receive notice of the date of the confirmation hearing,
                                            and you may object to confirmation of the plan and attend the
                                            confirmation hearing. Unless a trustee is serving, the Debtors will
                                            remain in possession of the property and may continue to operate
                                            their business.

 11.   Discharge of debts                   Confirmation of a chapter 11 plan may result in a discharge of debts,
                                            which may include all or part of your debt. See 11 U.S.C. § 1141(d).
                                            A discharge means that creditors may never try to collect the debt
                                            from the Debtors except as provided in the plan. If you want to have
                                            a particular debt owed to you excepted from the discharge and §
                                            523(c) applies to your claim, you must start a judicial proceeding by
                                            filing a complaint and paying the filing fee in the bankruptcy clerk’s
                                            office by the deadline.
